Exhibit 10.16
 
 
FIRST PREFERRED FLEET MORTGAGE
RIGDON MARINE CORPORATION
as Owner
TO
DVB BANK NV,
as Mortgagee
Dated as of December 28, 2005
 
 

 



--------------------------------------------------------------------------------



 



SYNOPSIS OF MORTGAGE

     
Name and Official
Numbers of Vessel:
  As set forth in Schedule 1 hereto
 
   
Type of Instrument:
  First Preferred Mortgage
 
   
Date of Instrument:
  December 28, 2005
 
   
Name of Owner
(Percentage of Vessel owned):
  Rigdon Marine Corporation
(100%)
 
   
Address of Owner:
  815 Walker Street, Suite 750
Houston, Texas 77002
United States of America
Facsimile: (703)236-0200
Attention: Larry T. Rigdon
 
   
Name of Mortgagee:
  DVB Bank NV
 
   
Address of Mortgagee:
  Parklaan 2
3016 BB Rotterdam
The Netherlands
 
   
Total amount of Mortgage:
  US$195,000,000 (exclusive of interest, expenses and fees)

 



--------------------------------------------------------------------------------



 



          THIS FIRST PREFERRED FLEET MORTGAGE is made and given this 28th day of
December, 2005 by RIGDON MARINE CORPORATION, a corporation incorporated under
the laws of the State of Delaware, with offices at 815 Walker Street, Suite 750,
Houston, Texas, 77002, United States of America, (the “Owner”) in favor of DVB
BANK NV, a bank incorporated under the laws of the Kingdom of the Netherlands,
with offices at Paarklan 2, 3016 BB Rotterdam, the Netherlands, as security
trustee (hereinafter, in such capacity, called the “Mortgagee”) for the Lenders
(as such term is defined in the Credit Agreement (as hereinafter defined)),
pursuant to the terms of the Credit Agreement.
          WHEREAS:
          A. The Owner is the sole legal and beneficial owner of the whole of
each of the vessels listed on Schedule 1 attached hereto and made a part hereof
(the “Vessels” and each a “Vessel”).
          B. Pursuant to a Credit Facility Agreement dated as of December 28,
2005 (the “Credit Facility Agreement”) and made by and among (i) Rigdon Marine
Corporation, a corporation incorporated under the laws of the State of Delaware
(the “Borrower”), (ii) the Lenders (as such term is defined in the Credit
Facility Agreement) and (iii) DVB Bank NV (“DVB”), as underwriter, arranger,
swap bank, book manager, facility agent for the lenders (in such capacity, the
“Facility Agent”) and security trustee (in such capacity, the “Security
Trustee”), a copy of the form of the Credit Facility, without schedules or
exhibits, other than schedule 1, is attached hereto as Exhibit A, pursuant to
which the Security Trustee has agreed to serve in such capacity under the Credit
Facility Agreement and the Lenders have agreed to provide to the Borrower a
senior secured term loan credit facility in the amount of up to US$170,000,000
(the “Loan”). The obligation of the Borrower to repay the Loan under the Credit
Agreement being evidenced by a promissory note dated the date hereof from the
Borrower to the order of the Security Trustee (the “Note”), a copy of the form
of the Note being attached hereto as Exhibit B. The Loan, and interest, fees and
commissions thereon are to be repaid or paid, as the case may be, as provided in
the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have the same meaning when used herein.
          C. The Owner has agreed to enter into certain Interest Rate Agreements
with the Mortgagee for an amount equal to the full amount of the Loan and the
Owner has agreed that this Mortgage shall secure amounts owing to the Lenders
thereunder in an amount of up to US$25,500,000 (the “Swap Liabilities”).
          D. Pursuant to Section 15 of the Credit Agreement, each of the Lenders
has appointed the Mortgagee as agent and security trustee on its behalf with
regard to, inter alia, the security conferred on such Lenders pursuant to the
Credit Agreement, the Note and the Security Documents.
          E. The Owner, in order to secure the payment of the Obligations, as
that term is defined in subsection 1(A)(iv) hereof, and to secure the
performance and observance of and compliance with all the covenants, terms and
conditions in the Credit Agreement and in this Mortgage contained, expressed or
implied, to be performed, observed and complied with by and on the part of the
Owner, has duly authorized the execution and delivery of this First Preferred

2



--------------------------------------------------------------------------------



 



Fleet Mortgage under and pursuant to the United States Ship Mortgage Act, 1920,
as amended, inter alia, by Public Law 100-710 (46 USC Section 30101 et seq.)
(the “Ship Mortgage Act”).
          NOW, THEREFORE, THIS MORTGAGE WITNESSETH:
          1. Definitions: In this Mortgage, unless the context otherwise
requires:

(A)  (i)   “Classification Society” means the member of the International
Association of Classification Societies, as defined in the Credit Agreement,
with whom the Vessel is entered and who conducts periodic physical surveys
and/or inspections of the Vessel;     (ii)   “Earnings” includes all freight,
hire and passage moneys, compensation payable in event of requisition of the
Vessel for hire, remuneration for salvage and towage services, demurrage and
detention moneys and any other earnings whatsoever payable and belonging to the
Owner due or to become due in respect of the Vessel at any time during the
Security Period;     (iii)   “Insurances” includes all policies and contracts of
insurance and all entries of the Vessels in a protection and indemnity or war
risks association or club which are from time to time taken out or entered into
pursuant to this Mortgage in respect of each Vessel and its Earnings or
otherwise howsoever in connection with such Vessel;     (iv)   “Mortgage” means
this first preferred fleet mortgage;     (v)   “Obligations” means the
obligations of the Borrower under or in connection with the Credit Agreement,
the Note, the Interest Rate Agreements, this Mortgage and any other Security
Document, including but not limited to the obligations to repay the Loan when
due;     (vi)   “Person” means an individual, corporation, limited partnership,
general partnership, syndicate, joint venture, association, trust,
unincorporated organization, trustee or other legal representative;     (vii)  
“Requisition Compensation” means all moneys or other compensation payable and
belonging to the Owner during the Security Period by reason of requisition for
title or other compulsory acquisition of any Vessel or otherwise than by
requisition for hire;     (viii)   “Security Documents” when used herein shall
have the same meaning as in the Credit Agreement;

3



--------------------------------------------------------------------------------



 



  (ix)   “Security Period” means the period commencing on the date hereof and
terminating upon discharge of the security created by this Mortgage by payment
in full of the Obligations;     (x)   “Subordinated Loan Agreement” means the
agreement dated December [27], 2005, made by and among the Subordinated Lender
providing for a subordinated loan in the amount of up to $90,000,000;”     (xi)
  “Subordinated Lender” means Bourbon Capital USA, Inc.     (xii)  
“Subordinated Mortgage” means the second preferred fleet mortgage to be granted
by the Owner in favor of the Subordinated Lender securing the Owner’s obligation
under the Subordinated Loan Agreement.     (xiii)   “Total Loss” means:

  (a)   actual, constructive or compromised or arranged total loss of any
Vessel;     (b)   requisition for title or other compulsory acquisition of any
Vessel (otherwise than by requisition for hire) which shall continue for thirty
(30) days; or     (c)   capture, seizure, arrest, detention or confiscation of
any Vessel by any government or by persons acting or purporting to act on behalf
of any government unless such Vessel be released and restored to the Owner from
such capture, seizure, arrest, detention or confiscation within thirty (30) days
after the occurrence thereof; ) and

  (xiv)   “Vessel” means the whole of each of the vessels listed on Schedule 1
hereto and includes its engines, machinery, boats, boilers, masts, rigging,
anchors, chains, cables, apparel, tackle, outfit, spare gear, fuel, consumable
or other stores, freights, belongings and appurtenances, whether on board or
ashore, whether now owned or hereafter acquired, and all additions, improvements
and replacements hereafter made in or to said vessels, or any parts thereof, or
in or to the stores, belongings and appurtenances aforesaid except such
equipment or stores which, when placed aboard said vessels, do not become the
property of the Owner.

(B) In Section 5(B) hereof:

  (i)   “excess risks” means the proportion of claims for general average and
salvage charges and under the ordinary running-down clause not recoverable in
consequence of the value at which a vessel is assessed for the purpose of such
claims exceeding her insured value;

4



--------------------------------------------------------------------------------



 



  (ii)   “protection and indemnity risks” means the usual risks covered by a
United States or an English or another protection and indemnity association or
club acceptable to the Mortgagee including the proportion not recoverable in
case of collision under the ordinary running-down clause; and     (iii)   “war
risks” means the risk of mines and all risks excluded from the standard form of
United States marine policy by the War, Strikes and Related Exclusion Clause.

(C) This Mortgage shall be read together with the Credit Agreement but in case
of any conflict between the two, the provisions of the Credit Agreement shall
prevail.
          2. Grant of Mortgage; Representations and Warranties.
          2.1 In consideration of the premises and of other good and valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, and in
order to secure the payment of the Obligations and to secure the performance and
observance of and compliance with the covenants, terms and conditions in the
Credit Agreement, the Note, this Mortgage and the other Security Documents
contained, the Owner has granted, conveyed and mortgaged and does by these
presents grant, convey and mortgage to and in favor of the Mortgagee, its
successors and assigns, the whole of each of the Vessels TO HAVE AND TO HOLD the
same unto the Mortgagee, its successors and assigns, forever, upon the terms set
forth in this Mortgage for the enforcement of the payment of the Obligations and
to secure the performance and observance of and compliance with the covenants,
terms and conditions in this Mortgage, the Credit Agreement, the Note and the
other Security Documents contained;
          PROVIDED, ONLY, and the conditions of these presents are such that, if
the Owner and/or its successors or assigns shall pay or cause to be paid to the
Lenders, their respective successors and assigns, the Obligations as and when
the same shall become due and payable in accordance with the terms of this
Mortgage, the Credit Agreement, the Note and the other Security Documents and
shall perform, observe and comply with all and singular of the covenants, terms
and conditions in this Mortgage, the Credit Agreement, the Note and the other
Security Documents contained, expressed or implied, to be performed, observed or
complied with by and on the part of the Owner or its successors or assigns, all
without delay or fraud and according to the true intent and meaning hereof and
thereof, then, these presents and the rights of the Mortgagee under this
Mortgage shall cease and determine and, in such event, the Mortgagee agrees by
accepting this Mortgage, at the expense of the Owner, to execute all such
documents as the Owner may reasonably require to discharge this Mortgage under
the laws of the United States of America; otherwise to be and remain in full
force and effect.
          2.2 The Owner hereby represents and warrants to the Mortgagee that:
          (A) the Owner is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware qualified to own and
register the Vessels under

5



--------------------------------------------------------------------------------



 



the United States flag and to operate the Vessels in the foreign commerce of the
United States of America;
          (B) the Owner lawfully owns the whole of each Vessel free from any
security interest, debt, lien, mortgage, charge, encumbrance or other adverse
interest, other than the encumbrance of this Mortgage, the Subordinated Mortgage
and except as permitted by Section 5(N) hereof; and
          (C) each Vessel is tight, staunch and strong and well and sufficiently
tackled, appareled, furnished and equipped and in all respects seaworthy.
          3. Payment of Obligations. The Owner hereby further covenants and
agrees to pay the Obligations when due to the Mortgagee or its successors or
assigns; provided that the recourse of the Mortgagee hereunder shall be limited
to the Vessels, the proceeds of the sale of the Vessels whether pursuant to this
Mortgage or otherwise and any moneys received by the Mortgagee as Security
Trustee pursuant to any of the Security Documents.
          4. Covenants Regarding Security Granted Hereunder. It is declared and
agreed that:
          (A) The security created by this Mortgage shall be held by the
Mortgagee as a continuing security for the payment of the Obligations and that
the security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the amount hereby secured.
          (B) Any settlement or discharge under this Mortgage between the
Mortgagee and the Owner shall be conditional upon no security or payment to the
Mortgagee or the Lenders, related to or which reduces the obligations secured
hereby, by the Owner or any other person being avoided or set-aside or ordered
to be refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency or liquidation for the time being in force, and if such
condition is not satisfied, the Mortgagee shall be entitled to recover from the
Owner on demand the value of such security or the amount of any such payment as
if such settlement or discharge had not occurred.
          (C) The rights of the Mortgagee under this Mortgage and the security
hereby constituted shall not be affected by any act, omission, matter or thing
which, but for this provision, might operate to impair, affect or discharge such
rights and security, including without limitation, and whether or not known to
or discoverable by the Owner, the Mortgagee or any other person:
          (i) any time or waiver granted to the Owner or any other person; or
          (ii) the taking, variation, compromise, renewal or release of or
refusal or neglect to perfect or enforce any rights, remedies or securities
against the Owner any other person; or

6



--------------------------------------------------------------------------------



 



          (iii) any legal limitation, disability, dissolution, incapacity or
other circumstances relating to the Borrower or any other person; or
          (iv) any amendment or supplement to the Credit Agreement, the Note or
any of the Security Documents; or
          (v) the unenforceability, invalidity or frustration of any obligations
of the Borrower or any other person under the Credit Agreement, the Note or any
of the Security Documents.
          (D) The Owner acknowledges and agrees that it has not received any
security from any person for the granting of this Mortgage and it will not take
any such security without the prior written consent of the Mortgagee, and the
Owner will hold any security taken in breach of this provision in trust for the
Mortgagee.
          (E) Until the Obligations have been unconditionally and irrevocably
paid and discharged in full to the satisfaction of the Mortgagee, the Owner
shall not by virtue of any payment made under the Credit Agreement, the Note or
this Mortgage on account of such moneys and liabilities or by virtue of any
enforcement by the Mortgagee of its right under or the security constituted by
this Mortgage:
(i) be entitled to exercise any right of contribution from any co-surety liable
in respect of such moneys and liabilities under any other guarantee, security or
agreement; or
(ii) exercise any right of set-off or counterclaim against any such co-surety;
or
(iii) receive, claim or have the benefit of any payment, distribution, security
or indemnity from any such co-surety; or
(iv) unless so directed by the Mortgagee (which the Owner shall prove in
accordance with such directions), claim as a creditor of any such co-surety in
competition with the Mortgagee.
          The Owner shall hold in trust for the Mortgagee and forthwith pay or
transfer (as appropriate) to the Mortgagee any such payment (including an amount
equal to any such set-off), distribution or benefit of such security, indemnity
or claim in fact received by it.
          (F) The Owner hereby irrevocably subordinates all of its rights of
subrogation (whether contractual, statutory, under common law or otherwise) to
the claims of the Mortgagee against any person and all contractual, statutory or
common law rights of contribution, reimbursement indemnification and similar
rights and claims against any person which arise in connection with, or as a
result of, the Credit Agreement or this Mortgage until full and final payment of
all of the Obligations.

7



--------------------------------------------------------------------------------



 



          5. Affirmative Covenants and Insurances. The Owner further covenants
with the Mortgagee and undertakes at all times throughout the Security Period:
          (A) to comply with and satisfy all the requisites and formalities
established by the laws of the State of Delaware in respect of its legal
existence and good standing and to maintain its status as a citizen of the
United States, within the meaning of Section 2 of the United States Shipping
Act, 1916 (the “Shipping Act”) qualified to operate vessels in the United States
coastwise trade, and to give evidence in respect of the foregoing to the
Mortgagee;
          (B) (i) to insure and keep each Vessel insured or cause or procure
each Vessel to be insured and to be kept insured at no expense to the Mortgagee
(or, with regard to the insurance cover described in (d) below, to reimburse the
Mortgagee therefor) in regard to:

  (a)   all risks hull and machinery (including excess risks);     (b)   war
risks (including war protection and indemnity liability) covering, inter alia,
the perils of confiscation, expropriation, nationalization, seizure and
blocking; and     (c)   protection and indemnity risks (including pollution
risks);

          (ii) with respect to each Vessel, to effect the Insurances aforesaid
or to cause or procure the same to be effected:

  (a)   in the cases of the Insurances referred to in sub-sections (i) (a),
(b) and (d) above, (x) in such amounts as shall be at least equivalent to the
higher of (I) One Hundred Ten percent (110%) of the principal outstanding at all
times multiplied by a fraction, the numerator of which is the Fair Market Value
of the Vessel and the Denominator of which is the Fair Market Value of all
vessels then mortgaged to the Mortgagee in respect of the Credit Facility
Agreement (as determined in accordance with the Credit Facility Agreement) and
(II) the full commercial value of the Vessel, and (y) upon such terms (including
provisions as to named insureds and loss payees and prior notice of
cancellation) and with such deductibles as shall from time to time be approved
by the Mortgagee;     (b)   in the case of the protection and indemnity
Insurances referred to in sub-section (i)(c) above payable in lawful money of
the United States of America, to the full extent commercially available (which
is currently $1,000,000,000 in respect of pollution risks) and to include
provisions as to loss payees and prior notice of cancellation in form and
substance satisfactory to the Mortgagee; and     (c)   with first class
insurance companies, underwriters and protection and indemnity associations or
clubs as shall from time to time be approved by the Mortgagee (hereinafter
called “the Insurers”);

8



--------------------------------------------------------------------------------



 



          (iii) to renew all such Insurances or cause or procure the same to be
renewed before the relevant policies or contracts expire and to procure that the
Insurers or the firm of insurance brokers referred to herein below shall
promptly confirm in writing to the Mortgagee as and when each such renewal is
effected;
          (iv) to procure concurrently with the execution hereof and thereafter
at intervals of not more than twelve (12) calendar months, a detailed report
from a firm of independent marine insurance brokers, appointed by the Owner and
acceptable to the Mortgagee, with respect to the Insurances together with their
opinion to the Mortgagee that the Insurances comply with the provisions of this
Section 5(B), such report and opinion to be addressed and delivered promptly to
the Mortgagee and the costs of such report and opinion to be for the account of
the Owner;
          (v) to cause the said independent marine insurance brokers or the
Insurers to agree to use reasonable efforts to advise the Mortgagee promptly of
any failure to renew any of the Insurances and of any default in payment of any
premium and of any other act or omission on the part of the Owner of which they
have knowledge and which might, in their opinion, invalidate or render
unenforceable, or cause the lapse of or prevent the renewal or extension of, in
whole or in part, any Insurances on each Vessel;
          (vi) to cause the said independent marine insurance brokers to agree
to mark their records and to use their best efforts to advise the Mortgagee, at
least fourteen (14) days prior to the expiration date of any of the Insurances,
that such Insurances have been renewed or replaced with new insurance which
complies with the provisions of this Section 5(B);
          (vii) duly and punctually to pay or to cause duly and punctually to be
paid all premiums, calls, contributions or other sums payable in respect of all
such Insurances, to produce or to cause to be produced all relevant receipts
when so required by the Mortgagee and duly and punctually to perform and observe
or to cause duly and punctually to be performed and observed any other
obligations and conditions under all such Insurances;
          (viii) to execute or use reasonable efforts to cause to be executed
such guarantees as may from time to time be required by any relevant protection
and indemnity association or club;
          (ix) to procure that all policies, binders, cover notes or other
instruments of the Insurances referred to in subsections (i)(a) and (b) above
shall be taken out in the name of the Owner, with the Mortgagee as an additional
assured (without liability for premiums), as its or their respective interests
may appear, and shall incorporate a loss payable clause naming the Mortgagee as
loss payee prepared in compliance with the terms of this Mortgage and such loss
payable clause to be in any event in form and substance acceptable to the
Mortgagee and all policies, binders, cover notes or other instruments referred
to in subsection (i) shall provide (a) for prior notice of at least fourteen
(14) days to be given to the Mortgagee before cancellation of insurance for any
reason whatsoever and for a waiver of liability for payment of premiums as to
the Mortgagee; provided, however, that unless otherwise required by the
Mortgagee by notice to

9



--------------------------------------------------------------------------------



 



the underwriters, although all losses under such Insurances are payable to the
Mortgagee, in case of any such losses involving any damage to any Vessel the
underwriters may pay direct for the repair, salvage and other charges involved
or, if the Owner shall have first fully repaired the damage or paid all of the
salvage and other charges may pay the Owner as reimbursement therefor, provided,
further, however, that if such damage involves a loss in excess of
U.S.$1,000,000, or its equivalent, the underwriters shall not make such payment
without first obtaining the written consent thereto of the Mortgagee and (b) in
the event that any Vessel shall be insured under any form of fleet cover,
undertakings that the brokers, underwriters, association or club (as the case
may be) will not set off claims relating to such Vessel against premiums, calls
or contributions in respect of any other vessel or other insurance and that the
insurance cover of such Vessel will not be cancelled by reason of non-payment of
premiums, calls or contributions relating to any other vessel or other
insurance;
          (x) to procure that all entries, policies, binders, cover notes or
other instruments of the Insurances referred to in sub-section (i)(c) above
incorporate a loss payable clause naming the Mortgagee as loss payee prepared in
compliance with the terms of this Mortgage and such loss payable clause to be in
any event in form and substance acceptable to the Mortgagee and shall provide
for prior notice of at least fourteen (14) days to be given to the Mortgagee
before cancellation of insurance for any reason whatsoever and for a waiver of
liability for payment of premiums, backcalls and assessments as to the
Mortgagee, it being agreed that although such insurance is payable to the
Mortgagee so long as no Event of Default has occurred and is continuing under
this Mortgage, any loss payments under any such insurance on any Vessel may be
paid directly to the Owner to reimburse it for any loss, damage or expenses
incurred by it and covered by such insurance or to the person to whom any
liability covered by such insurance has been incurred;
          (xi) to procure that originals or photocopies of all such instruments
of Insurances as are referred to in sub-sections (ix) and (x) above shall be
from time to time deposited with the Mortgagee after receipt by the Owner
thereof and that the Insurers shall, if so requested by the Mortgagee, furnish
the Mortgagee with a letter or letters of undertaking in such form as may be
reasonably required by the Mortgagee in respect of such Insurances;
          (xii) not to change any terms of any Insurances or suffer them to be
changed, or change underwriters of any Insurances or suffer them to be changed,
without the Mortgagee’s prior written approval;
          (xiii) not to employ any Vessel or suffer any Vessel to be employed
otherwise than in conformity with the terms of all policies, binders, cover
notes or other instruments of the Insurances (including any warranties express
or implied therein) without first obtaining the written consent of the Insurers
to such employment (if required by such Insurers) and complying with such
requirements as to extra premiums or otherwise as the Mortgagee and/or the
Insurers may prescribe; and
          (xiv) to do all things necessary and proper, and execute and deliver
all documents and instruments to enable the Mortgagee to collect or recover any
moneys to become due the Mortgagee in respect of the Insurances.

10



--------------------------------------------------------------------------------



 



          (C) To keep and to cause each Vessel to be kept in a good and
efficient state of repair so as to enable her to maintain her present class with
its Classification Society and so as to enable her to qualify to navigate the
routes presently permitted under, and subject to the existing conditions as are
set forth in, the current United States Coast Guard Certificates of Inspection
covering each Vessel and so as to comply with the provisions of such
Certification of Inspection, as well as all laws, regulations and other
requirements (statutory or otherwise) from time to time applicable to a similar
vessel of her age, type and trade registered under the flag of the United States
of America, and to procure that all repairs to or replacements of any damaged,
worn or lost parts or equipment be effected in such manner (both as regards
workmanship and quality of materials) as not to diminish the value of any
Vessel;
          (D) To submit or to cause each Vessel to be submitted on a timely
basis to such periodic or other surveys as may be required for classification
purposes and, if requested by the Mortgagee, to supply or to cause to be
supplied to the Mortgagee copies of all survey and inspection reports and
confirmations of class issued in respect thereof;
          (E) To permit the Mortgagee, by surveyors or other persons appointed
by it in its behalf, to board any Vessel at all reasonable times for the purpose
of inspecting her condition or for the purpose of satisfying themselves in
regard to proposed or executed repairs and to afford or to cause to be afforded
all proper facilities for such inspections, provided that such inspections will
cause no undue delay to such Vessel;
          (F) (i) To pay and discharge or to cause to be paid and discharged all
debts, damages and liabilities whatsoever which have given or may give rise to
maritime or possessory liens on or claims enforceable against any Vessel except
to the extent permitted by Section 5(N) hereof and (ii) in event of arrest of
any Vessel pursuant to legal process or in event of her detention in exercise or
purported exercise of any such lien as aforesaid to procure the release of such
Vessel from such arrest or detention within fifteen (15) days of receiving
notice thereof by providing bail or otherwise as the circumstances may require;
          (G) Not to employ any Vessel or suffer her employment in any trade or
business which is forbidden by the laws of the United States of America or is
otherwise illicit or in carrying illicit or prohibited goods or in any manner
whatsoever which may render her liable to condemnation in a Prize Court or to
destruction, seizure or confiscation and in event of hostilities in any part of
the world (whether war be declared or not), not to employ any Vessel or suffer
her employment in carrying any contraband goods or to enter or trade to any zone
which is declared a war zone by any government or by the Vessels’ War Risks
Insurers unless the required extra war risk insurance cover has been obtained
for each Vessel;
          (H) Promptly to furnish or to use its best efforts to cause promptly
to be furnished to the Mortgagee all such information as the Mortgagee may from
time to time reasonably request regarding any Vessel, her employment, position
and engagements, particulars of all towages and salvages and copies of all
charters and other contracts for her employment or otherwise howsoever
pertaining to any Vessel;

11



--------------------------------------------------------------------------------



 



(I) Promptly after learning of the same to notify or cause to be notified the
Mortgagee forthwith in writing of:
(i) any accident to any Vessel involving repairs the cost whereof will or is
likely to exceed U.S.$500,000 (or the equivalent in any other currency);
(ii) any occurrence in consequence whereof any Vessel has become or is likely to
become a Total Loss;
(iii) any material requirement or recommendation made by any Insurer or
classification society or by any competent authority which is not complied with
in accordance with reasonable commercial practices;
(iv) any arrest of any Vessel or the exercise or purported exercise of any lien
on any Vessel or her Earnings; and
(v) any occurrence of circumstances forming the basis of an Environmental Claim.
          (J) To keep or to cause to be kept proper books of account of the
Owner in respect of the Vessel and her Earnings and, if requested by the
Mortgagee, to make or to cause to be made such books available for inspection on
behalf of the Mortgagee and furnish or cause to be furnished satisfactory
evidence that the wages and allotments and the insurance and pension
contributions of the Master and crew are being regularly paid and that all
deductions from crew’s wages in respect of any tax liability are being properly
accounted for and that the Master has no claim for disbursements other than
those incurred by him in the ordinary course of trading on the voyage then in
progress;
          (K) To assign and provide that Requisition Compensation is applied in
accordance with Section 8 hereof as if received in respect of the sale of any
Vessel;
          (L) Not, without the previous consent in writing of the Mortgagee, to
put any Vessel or suffer her to be put into the possession of any person for the
purpose of work being done upon her other than routine drydockings and ordinary
maintenance in an amount exceeding or likely to exceed U.S.$750,000 (or the
equivalent in any other currency) unless such work is fully covered by
insurance, subject to applicable deductibles satisfactory to the Mortgagee, or
unless such person shall first have given to the Mortgagee and on terms
satisfactory to it a written undertaking not to exercise any lien on such Vessel
or her Earnings for the cost of such work or otherwise;
          (M) To keep each Vessel registered under the flag of the United States
of America qualified to operate in the foreign trade of the United States of
America and to do or suffer to be done nothing whereby such registration may be
forfeited or imperiled;
          (N) To keep and to cause each Vessel to be kept free and clear of all
liens, charges, mortgages and encumbrances except in favor of the Mortgagee, the
Subordinated

12



--------------------------------------------------------------------------------



 



Mortgage, and except for crew’s wages remaining unpaid in accordance with
reasonable commercial practices or for collision or salvage, liens in favor of
suppliers of necessaries or other similar liens arising in the ordinary course
of its business, accrued for not more than thirty (30) days (unless any such
lien is being contested in good faith and by appropriate proceedings or other
acts and the Owner shall have set aside on its books adequate reserves with
respect to such lien and so long as such deferment in payment shall not subject
such Vessel to forfeiture or loss) or liens for loss, damage or expense which
are fully covered by insurance, subject to applicable deductibles satisfactory
to the Mortgagee, or in respect of which a bond or other security has been
posted by or on behalf of the Owner with the appropriate court or other tribunal
to prevent the arrest or secure the release of such Vessel from arrest, and not,
except in favor of the Mortgagee, to pledge, charge, assign or otherwise
encumber (in favor of any person other than the Mortgagee) her Insurances,
Earnings or Requisition Compensation or to suffer the creation of any such
pledge, charge, assignment or encumbrance as aforesaid to or in favor of any
person other than the Mortgagee;
          (O) Not, without the previous consent in writing of the Mortgagee (and
then only subject to such terms and conditions as the Mortgagee may impose), to
sell (otherwise than on an arm’s length basis), abandon or otherwise dispose of
such Vessel or any interest therein except as may be permitted by the Loan
Agreement;
          (P) To pay promptly to the Mortgagee all moneys (including reasonable
fees of counsel) whatsoever which the Mortgagee shall or may expend, be put to
or become liable for, in or about the protection, maintenance or enforcement of
the security created by this Mortgage or in or about the exercise by the
Mortgagee of any of the powers vested in it hereunder and to pay interest
thereon at the Default Rate from the date whereon such expense or liability was
incurred by the Mortgagee;
          (Q) To comply with all declaration and reporting requirements imposed
by the protection and indemnity club or insurers including, without limitation,
the quarterly declarations required by the U.S. Oil Pollution Section 20/2/91,
and to pay all premiums required to maintain in force the necessary U.S. Oil
Pollution Cover;
          (R) To comply with and satisfy all the requisites and formalities
established by the laws of the United States of America to perfect this Mortgage
as a legal, valid and enforceable first and preferred lien upon the Vessels and
to furnish to the Mortgagee from time to time such proofs as the Mortgagee may
reasonably request for its satisfaction with respect to the compliance by the
Owner with the provisions of this Section 5(R);
          (S) Not without the previous consent of the Mortgagee in writing,
which consent shall not be unreasonably withheld, to let any Vessel or permit
any Vessel to be let on demise charter for any period;
          (T) To place or to cause to be placed and at all times and places to
retain or to cause to be retained a properly certified copy of this Mortgage on
board each Vessel with her papers and cause this Mortgage to be exhibited to any
and all persons having business with each Vessel which might give rise to any
lien thereon other than liens for crew’s wages and salvage,

13



--------------------------------------------------------------------------------



 



and to any representative of the Mortgagee on demand; and to place and keep or
to cause to be placed and kept prominently displayed in the chart room and in
the Master’s cabin of each Vessel a framed printed notice in plain type in
English of such size that the paragraph of reading matter shall cover a space
not less than six inches wide by nine inches high, reading as follows:
“NOTICE OF MORTGAGE
This Vessel is owned by RIGDON MARINE CORPORATION, and is subject to a First
Preferred Fleet Mortgage (the “Fleet Mortgage”) in favor DVB BANK NV, as
security trustee, under the authority of the United States Ship Mortgage Act,
1920, as amended interalia, by Public Law 100-710 (46 USC Section 30101 et
seq.). Under the terms of the said First Preferred Fleet Mortgage, neither the
Owner nor any charterer nor the Master of this Vessel nor any other person has
any power, right or authority whatever to create, incur or permit to be imposed
upon this Vessel any lien or encumbrance except for crew’s wages and salvage.”
          6. Mortgagee’s Right to Cure. Without prejudice to any other rights of
the Mortgagee hereunder:
(i) in the event that the provisions of Section 5(B) hereof or any of them shall
not be complied with, the Mortgagee shall be at liberty, but not obligated, to
effect and thereafter to replace, maintain and renew all such Insurances upon
the Vessels as it in its sole discretion may deem advisable;
(ii) in the event that the provisions of Section 5(C) and/or 5(D) hereof or any
of them shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to arrange for the carrying out of such repairs and/or surveys as it
deems expedient or necessary; and
(iii) in the event that the provisions of Section 5(F) hereof or any of them
shall not be complied with, the Mortgagee shall be at liberty, but not
obligated, to pay and discharge all such debts, damages and liabilities as are
therein mentioned and/or to take any such measures as it deems expedient or
necessary for the purpose of securing the release of the Vessels;
     Any and all expenses incurred by the Mortgagee (including fees of counsel)
in respect of its performances under the foregoing subsections (i), (ii) and
(iii) shall be paid by the Owner on demand, with interest thereon at the rate
provided for in Section 5(P) hereof from the date when such expenses were
incurred by the Mortgagee.
          7. Events of Default and Remedies.
          (A) In case any one or more of the following events herein termed an
“Event of Default” shall occur and shall not have been received:

14



--------------------------------------------------------------------------------



 



(i) a default in the payment when due of all or any part of the Obligations;
(ii) an Event of Default stipulated in Section 8.1 of the Credit Agreement shall
occur and be continuing;
(iii) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in subsections (B) (other than subclauses (iii)(a),
(iv), (vi) and (xi) thereof), (F), (G), (I), (K), (L), (M), (N), (O), (Q), (R),
(S), or (T) of Section 5 of this Mortgage; or
(iv) a default by the Owner occurs in the due and punctual observance of any of
the covenants contained in subsections (A), (C), (D), (E), (H), (J), or (P) or
subclauses (iii)(a), (iv), (vi) or (xi) of subsection (B) of Section 5 of this
Mortgage and such default continues unremedied for a period of thirty (30) days;
or
(v) it becomes impossible or unlawful for the Owner to fulfill any of the
covenants and obligations contained in this Mortgage and the Mortgagee considers
that such impossibility or illegality will have a material adverse effect on its
rights under this Mortgage or the enforcement thereof.
(B) If any Event of Default shall occur, the Mortgagee shall be entitled:
(i) to demand payment by written notice of the Obligations, whereupon such
payment shall be immediately due and payable, anything contained in the Credit
Agreement, the Note, this Mortgage or any of the other Security Documents to the
contrary notwithstanding and without prejudice to any other rights and remedies
of the Mortgagee under the Credit Agreement, the Note, this Mortgage or any of
the other Security Documents, provided, however, that if, before any sale of any
Vessel, all defaults shall have been remedied in a manner satisfactory to the
Mortgagee, the Mortgagee may waive such defaults by written notice to the Owner;
but no such waiver shall extend to or affect any subsequent or other default or
impair any rights and remedies consequent thereon;
(ii) at any time and as often as may be necessary to take any such action as the
Mortgagee may in its discretion deem advisable for the purpose of protecting the
security created by this Mortgage and each and every expense or liability
(including reasonable fees of counsel) so incurred by the Mortgagee in or about
the protection of such security shall be repayable to it by the Owner promptly
after demand, together with interest thereon at the Default Rate from the date
when such expense or liability was incurred by the Mortgagee. The Owner shall
promptly execute and deliver to the Mortgagee such documents or cause promptly
to be executed and delivered to the Mortgagee such documents, if any, and shall
promptly do and perform such acts, if any, as in the opinion of the Mortgagee or
its counsel may be necessary or advisable to facilitate or expedite the
protection, maintenance and enforcement of the security created by this
Mortgage;

15



--------------------------------------------------------------------------------



 



(iii) to exercise all the rights and remedies in foreclosure and otherwise given
to the Mortgagee by any applicable law, including those under the provisions of
the Ship Mortgage Act;
(iv) to take possession of any Vessel, wherever the same may be, without prior
demand and without legal process (when permissible under applicable law) and
cause the Owner or other person in possession thereof forthwith upon demand of
the Mortgagee to surrender to the Mortgagee possession thereof as demanded by
the Mortgagee;
(v) to require that all policies, contracts and other records relating to the
Insurances (including details of and correspondence concerning outstanding
claims) be forthwith delivered to such adjusters, brokers or other insurers as
the Mortgagee may nominate;
(vi) to collect, recover, compromise and give a good discharge for all claims
then outstanding or thereafter arising under the Insurances or any of them and
to take over or institute (if necessary using the name of the Owner) all such
proceedings in connection therewith as the Mortgagee in its absolute discretion
deems advisable and to permit the brokers through whom collection or recovery is
effected to charge the usual brokerage therefor;
(vii) to discharge, compound, release or compromise claims against the Owner in
respect of any Vessel which have given or may give rise to any charge or lien
thereon or which are or may be enforceable by proceedings thereagainst;
(viii) to take appropriate judicial proceedings for the foreclosure of this
Mortgage and/or for the enforcement of the Mortgagee’s rights hereunder or
otherwise; recover judgment for any amount due in respect of the Credit
Agreement, the Note, this Mortgage or any of the other Security Documents and
collect the same out of any property of the Owner;
(ix) to sell any Vessel at public auction, free from any claim of or by the
Owner of any nature whatsoever by first giving notice of the time and place of
sale with a general description of the property in the following manner:

  (a)   by publishing such notice for ten (10) consecutive days in a daily
newspaper of general circulation published in New York City;     (b)   if the
place of sale should not be New York City, then also by publication of a similar
notice in a daily newspaper, if any, published at the place of sale; and

16



--------------------------------------------------------------------------------



 



  (c)   by sending a similar notice by telecopy confirmed by registered mail to
the Owner at its address hereinafter set forth at least fourteen (14) days prior
to the date of sale.         Such sale of any Vessel may be held at such place
as the Mortgagee in such notices may have specified, or such sale may be
adjourned by the Mortgagee from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale and without further
notice or publication the Mortgagee may make such sale at the time and place to
which the same shall be so adjourned; and such sale may be conducted without
bringing such Vessel to the place designated for such sale and in such manner as
the Mortgagee may deem to be for its best advantage, and the Mortgagee may
become the purchaser at such sale.

(x) pending sale of any Vessel (either directly or indirectly) to manage,
charter, lease, insure, maintain and repair such Vessel and to employ or lay up
such Vessel upon such terms, in such manner and for such period as the Mortgagee
in its absolute discretion deems expedient and for the purpose aforesaid the
Mortgagee shall be entitled to do all acts and things incidental or conducive
thereto and in particular to enter into such arrangements respecting such
Vessel, her insurance, management, maintenance, repair, classification and
employment in all respects as if the Mortgagee were the owner of such Vessel and
without being responsible for any loss thereby incurred;
(xi) to recover from the Owner on demand any such losses as may be incurred by
the Mortgagee in or about the exercise of the powers vested in the Mortgagee
under Section 7(B)(x) above with interest thereon at the Default Rate from the
date when such losses were incurred by the Mortgagee; and
(xii) to recover from the Owner on demand all expenses, payments and
disbursements (including fees and expenses of counsel) incurred by the Mortgagee
in or about or incidental to the exercise by it of any of the powers vested in
it hereunder together with interest thereon at the Default Rate from the date
when such expenses, payments or disbursements were incurred by it;
PROVIDED, ALWAYS, that any sale of any Vessel or any interest therein by the
Mortgagee pursuant to Section 7(B)(ix) above shall operate to divest all right,
title and interest of the Owner, its successors and assigns, in or to such
Vessel so sold and upon such sale the purchaser shall not be bound to see or
inquire whether the Mortgagee’s power of sale has arisen in the manner herein
provided and the sale shall be deemed to be within the power of the Mortgagee
and the receipt of the Mortgagee for the purchase money shall effectively
discharge the purchaser who shall not be concerned with the manner of
application of the proceeds of sale or be in any way answerable therefor.
In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued

17



--------------------------------------------------------------------------------



 



or abandoned for any reason or shall have been determined adversely to the
Mortgagee, then and in every such case the Owner and the Mortgagee shall be
restored to their former positions and rights hereunder with respect to the
property, subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.
          (C) Notwithstanding the foregoing, it is understood that a Total Loss
of each Vessel which is covered by the insurance maintained by Owner pursuant to
Section 5(B) hereof shall not be deemed to be a default under this Mortgage, the
Credit Agreement, the Note, the other Security Documents, or any of them.
          8. Application of Proceeds. The proceeds of any sale made either under
the power of sale hereby granted to the Mortgagee or under a judgment or decree
in any judicial proceedings for the foreclosure of this Mortgage or for the
enforcement of any remedy granted to the Mortgagee hereunder, any net earnings
arising from the management, charter or other use of any Vessel by the Mortgagee
under any of the powers herein contained or by law provided and the proceeds of
any and all Insurances and any claims for damages on account of such Vessel or
the Owner of any nature whatsoever and any Requisition Compensation, shall be
applied as follows:

                First:   To the payment of all costs and expenses (together with
interest thereon as hereinbefore provided) incurred by the Mortgagee, the Agent
and/or the Lenders, including the reasonable compensation of their respective
agents and attorneys, by reason of any sale, retaking, management or operation
of the Vessels and all other sums payable to the Mortgagee, the Agent and/or the
Lenders hereunder by reason of any expenses or liabilities incurred or advances
made by it for the protection, maintenance and enforcement of the security or of
any of its rights hereunder or in the pursuit of any remedy hereby conferred;
and at the option of the Mortgagee to the payment of all taxes, assessments or
liens claiming priority over the lien of this Mortgage;
 
   
          Second:
  To the payment of the Obligations in the manner provided in the Credit
Agreement; and
 
   
          Third:
  Any surplus thereafter remaining, to the Owner or to the Owner’s successors in
interest or assigns, or to whomsoever may be lawfully entitled to receive the
same.

In the event that the proceeds are insufficient to pay the amounts specified in
paragraphs “First” and “Second” above, the Mortgagee shall be entitled to
collect the balance from the Owner or any other person liable therefor.
          9. No Waiver. No delay or omission of the Mortgagee to exercise any
right or power vested in it under the Credit Agreement, the Note, this Mortgage,
the other Security

18



--------------------------------------------------------------------------------



 



Documents or any of them shall impair such right or power or be construed as a
waiver thereof or as acquiescence in any default by the Owner hereunder, nor
shall the acceptance by the Mortgagee of any payments in connection with this
Mortgage from any source be deemed a waiver hereunder. However, if at any time
after an Event of Default and prior to the actual sale of the Vessels by the
Mortgagee or prior to any foreclosure proceedings the Owner cures all Events of
Default and pays all expenses, advances and damages to the Mortgagee consequent
on such Events of Default, with interest at the Default Rate from the date when
such expenses, advances and damages were incurred, then the Mortgagee may accept
such cure and payment and restore the Owner to its former position, but such
action shall not affect any subsequent Event of Default or impair any rights
consequent thereon.
          10. Delegation of Power. The Mortgagee shall be entitled at any time
and as often as may be expedient to delegate all or any of the powers and
discretions vested in it by this Mortgage (including the power vested in it by
virtue of Section 12 hereof) in such manner and upon such terms and to such
persons as the Mortgagee in its absolute discretion may deem advisable.
          11. Indemnity. Without prejudice to any other rights and remedies of
the Mortgagee under the Credit Agreement, the Note, this Mortgage or any of the
other Security Documents, the Owner hereby agrees and undertakes, absent the
willfull misconduct or gross negligence of the Morgagee, to indemnify the
Mortgagee against all obligations and liabilities whatsoever and whensoever
arising which the Mortgagee may incur in good faith in respect of, in relation
to or in connection with the Vessels or otherwise howsoever in relation to or in
connection with the enforcement of the Mortgagee’s rights hereunder or under any
of the other Security Documents to which the Owner is a party.
          12. Power of Attorney.
          (A) The Owner hereby irrevocably appoints the Mortgagee as its
attorney-in-fact for the duration of the Security Period to do in its name or in
the name of the Owner all acts which the Owner, or its successors or assigns,
could do in relation to the Vessels, including without limitation, to demand,
collect, receive, compromise, settle and sue for (insofar as the Mortgagee
lawfully may) all freights, hire, earnings, issues, revenues, income and profits
of the Vessels, and all amounts due from underwriters under the Insurances as
payment of losses or as return premiums or otherwise, salvage awards and
recoveries, recoveries in general average or otherwise, and all other sums due
or to become due to the Owner or in respect of the Vessels, and to make, give
and execute in the name of the Owner, acquittance, receipts, releases or other
discharges for the same, whether under seal or otherwise, to take possession of,
sell or otherwise dispose of or manage or employ, the Vessels, to execute and
deliver charters and a bill of sale with respect to the Vessels, and to endorse
and accept in the name of the Owner all checks, notes, drafts, warrants,
agreements and all other instruments in writing with respect to the foregoing.
PROVIDED, HOWEVER, that, unless the context otherwise permits under this
Mortgage, such power shall not be exercisable by or on behalf of the Mortgagee
unless and until any Event of Default shall occur and shall not be exercisable
after all defaults have been cured.

19



--------------------------------------------------------------------------------



 



          (B) The exercise of the power granted in this Section 12 by or on
behalf of the Mortgagee shall not require any person dealing with the Mortgagee
to conduct any inquiry as to whether any such Event of Default has occurred and
is continuing, nor shall such person be in any way affected by notice that any
such Event of Default has not occurred nor is continuing, and the exercise by
the Mortgagee of such power shall be conclusive evidence of its right to
exercise the same.
          13. Appointment of Receiver. If any legal proceedings shall be taken
to enforce any right under this Mortgage, the Mortgagee shall be entitled as a
matter of right to the appointment of a receiver of the Vessels and of the
freights, hire, earnings, issues, revenues, income and profits due or to become
due and arising from the operation thereof.
          14. Commencement of Proceedings. The Mortgagee shall have the right to
commence proceedings in the courts of any country having competent jurisdiction
and in particular the Mortgagee shall have the right to arrest and take action
against any Vessel at whatever place such Vessel shall be found lying and for
the purpose of any action which the Mortgagee may bring before the local court
for the jurisdiction of such court or other judicial authority and the Owner
agrees that for the purpose of proceedings against such Vessel any writ, notice,
judgment or other legal process or documents may be served upon the Master of
the Vessel (or upon anyone acting as the Master) and that such service shall be
deemed good service on the Owner for all purposes.
          15. Partial Invalidity. In the event that any provision or provisions
of this Mortgage shall be declared invalid, void or otherwise inoperative by any
present or future court of competent jurisdiction in any country, the Owner
will, without prejudice to any other right and remedy of the Mortgagee under the
Credit Agreement, the Note, this Mortgage, the other Security Documents or any
of them, execute and deliver such other and further instruments and do such
things as in the opinion of the Mortgagee or its counsel will be necessary or
advisable to carry out the true intent and spirit of this Mortgage. In any
event, any such declaration of partial invalidity shall not affect the validity
of any other provision or provisions of this Mortgage, or the validity of this
Mortgage as a whole.
          16. Cumulative Remedies. Each and every power and remedy in this
Mortgage specifically given to the Mortgagee shall be in addition to every other
power and remedy herein or in the Credit Agreement, the Note or the other
Security Documents specifically given or now or hereafter existing at law, in
equity, admiralty, or by statute, and each and every power and remedy whether
specifically in this Mortgage or in the Credit Agreement, the Note or the other
Security Documents given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by the Mortgagee,
and the exercise or the beginning of the exercise of any such power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other power or remedy under the Credit Agreement, the Note,
this Mortgage or any other Security Documents.
          17. Recordation of Mortgage. For the purpose of recording this First
Preferred Mortgage the total amount is One Hundred Ninety-Five Million Five
Hundred Thousand Dollars (U.S. $195,500,000) (exclusive of interest, expenses
and fees) of which $170,000,000 comprises

20



--------------------------------------------------------------------------------



 



the Loan and $25,500,000 comprises the Swap Liabilities and interest and
performance of mortgage covenants. The discharge amount is the same as the total
amount and there is no separate discharge amount for the Vessels. It is not
intended that this Mortgage shall include property other than the Vessels and it
shall not include property other than the Vessels as the term “vessel” is used
in Subsection (c)(2) of Section 31322 of Title 46 United States Code, as
amended. Notwithstanding the foregoing, for property other than the Vessels, if
any should be determined to be covered by this Mortgage, the discharge amount is
zero point zero one percent (0.01%) of the total amount.
          18. No Waiver of Preferred Status. Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the preferred
status of this Mortgage under the Ship Mortgage Act or under the corresponding
provisions of any other jurisdiction in which it is sought to be enforced and
that, if any provision or portion thereof herein shall be construed to waive the
preferred status of this Mortgage, then such provision to such extent shall be
void and of no effect.
          19. Counterparts. This Mortgage may be executed in any number of
counterparts each of which shall be an original but such counterparts shall
together constitute but one and the same instrument.
          20. Notices. Notices and other communications under this Mortgage
shall be in writing and may be given by telecopy as follows:

     
If to the Owner -
  Rigdon Marine Corporation
815 Walker Street, Suite 750
Houston, Texas 77002
United States of America
Attention: Larry T. Rigdon
Fax No. (703) 236-0200
 
   
With Copy to -
  Lugenbuhl, Burke, Wheaton, Peck, Rankin & Hubbard
601 Poydras Street, Suite 2775
New Orleans, LA 70130
United States of America
Facsimile: (504)529-7418
Attention: Stewart F. Peck
 
   
If to the Mortgagee -
  DVB Bank NV
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention: Peter Bergman/Loan Administrator
Fax No. +31 10 436 2957

21



--------------------------------------------------------------------------------



 



or to such other address as either party shall from time to time specify in
writing to the other. Any notice sent by telecopy shall be confirmed by letter
dispatched as soon as practicable thereafter.
          Every notice or other communication shall, except so far as otherwise
expressly provided by this Mortgage, be deemed to have been received (provided
that it is received prior to 10 a.m. New York time; otherwise it shall be deemed
to have been received on the next following Banking Day ), in the case of a
telecopy at the time of dispatch thereof (provided further that if the date of
dispatch is not a Banking Day in the locality of the party to whom such notice
or demand is sent it shall be deemed to have been received on the next following
Banking Day in such locality), and in the case of a letter, at the time of
receipt thereof.
          21. Rights of Owner. Unless one or more Events of Default shall have
occurred and be continuing, the Owner (a) shall be suffered and permitted to
retain actual possession and use of the Vessels and (b) shall have the right,
from time to time in its discretion, and without application to the Mortgagee,
and without obtaining a release thereof by the Mortgagee, to dispose of, free
from the lien hereof, any boilers, engines, machinery, masts, spars, sails,
rigging, boats, anchors, cables, chains, tackle, apparel, furniture, fittings,
equipment or any other appurtenances of the Vessels that are no longer useful,
necessary, profitable or advantageous in the operation of the Vessels, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment or any other appurtenances of substantially equal
value to the Owner, which shall forthwith become subject to the lien of this
Mortgage.
          22. Waiver; Amendment. None of the terms and conditions of this
Mortgage may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Owner and the Mortgagee.
          23. Successors and Assigns. All the covenants, promises, stipulations
and agreements of the Owner and all the rights and remedies of the Mortgagee
contained in this Mortgage shall bind the Owner, its successors and assigns, and
shall inure to the benefit of the Mortgagee, its successors and assigns, whether
so expressed or not.
          24. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the United States of America.
          25. Headings. In this Mortgage, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Mortgage.

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Owner has executed this Mortgage by its duly
authorized representative on the day and year first above written.

            RIGDON MARINE CORPORATION
      By:    /s/ Larry T. Rigdon       Name:   Larry T. Rigdon        Title:  
Chairman   

23



--------------------------------------------------------------------------------



 



         

Schedule 1
Vessels

              Vessel Name   Official Number   Registry/Flag
ORLEANS
    1151394     United States
BOURBON
    1156133     United States
ROYAL
    1159200     United States
CHARTRES
    1160318     United States
IBERVILLE
    1163367     United States
BIENVILLE
    1163970     United States
CONTI
    1166313     United States
ST. LOUIS
    1167668     United States
TOULOUSE
    1169977     United States
ESPLANADE
    1173548     United States

25